Case 5:18-cv-00153-RWS-CMC Document 278 Filed 03/16/20 Page 1 of 6 PageID #: 3746




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                    TEXARKANA DIVISION


   TRAVELPASS GROUP, LLC,                            §
   PARTNER FUSION, INC., and                         §
   RESERVATION COUNTER, LLC                          §
                                                     §
           Plaintiffs,                               §
                                                     §
   v.                                                §
                                                     §
   CAESARS ENTERTAINMENT                             §     Case No. 5:18-cv-00153-RWS-CMC
   CORPORATION, CHOICE HOTELS                        §
   INTERNATIONAL, INC., HILTON                       §
   DOMESTIC OPERATING COMPANY                        §
   INC., HYATT HOTELS                                §
   CORPORATION, MARRIOTT                             §
   INTERNATIONAL, INC., RED ROOF                     §
   INNS, INC., SIX CONTINENTS                        §
   HOTELS, INC., and WYNDHAM                         §
   HOTEL GROUP LLC                                   §
                                                     §
           Defendants.                               §


                         FOURTH AMENDED DOCKET CONTROL ORDER

           Before the Court is the parties’ Joint Motion to Amend Third Amended Docket Control

   Order (Docket Entry # 277). The Court, having reviewed the joint motion, is of the opinion the

   motion should be GRANTED. It is hereby ORDERED that the following schedule of deadlines

   is in effect until further order of this Court:

    3 DAYS after              Parties to file Motion to Seal Trial Exhibits, if they wish to seal any
    conclusion of Trial       highly confidential exhibits.

                              EXHIBITS: See Order below regarding exhibits.

    Trial Date                9:00 a.m. JURY TRIAL before Judge Robert W. Schroeder III,
                              Texarkana, Texas.
    April 26, 2021
                              For planning purposes, parties shall be prepared to start the
    Court designated date     evidentiary phase of trial immediately following jury selection.
    – not flexible without

                                                 Page 1 of 6
Case 5:18-cv-00153-RWS-CMC Document 278 Filed 03/16/20 Page 2 of 6 PageID #: 3747




    good cause – Motion
    Required

    April 26, 2021           9:00 a.m. JURY SELECTION before Judge Robert W.
                             Schroeder III, Texarkana, Texas.
    Court designated date
    – not flexible without
    good cause – Motion
    Required

    April 6, 2021            10:00 a.m. PRETRIAL CONFERENCE before Judge Caroline
                             M. Craven, Texarkana, Texas.
    Court designated date
    – not flexible without Lead trial counsel must attend the pretrial conference.
    good cause – Motion
    Required

    March 15, 2021           File a Notice of Time Requested for (1) voir dire, (2) opening
                             statements, (3) direct and cross examinations, and (4) closing
                             arguments.

    Feburary24, 2021         File Responses to Motions in Limine.

    Feburary10, 2021         File Motions in Limine and pretrial objections

                             The parties are ORDERED to meet and confer to resolve any
                             disputes before filing any motion in limine or objection to pretrial
                             disclosures.

    January 27, 2021         File Joint Final Pretrial Order, Joint Proposed Jury Instructions
                             with citation to authority and Form of the Verdict for jury trials.

                             Parties shall use the pretrial order form on Judge Schroeder’s
                             website.

                             Proposed Findings of Fact and Conclusions of Law with citation to
                             authority for issues tried to the bench.

    January 18, 2021         Exchange Objections to Rebuttal Deposition Testimony.

    January 11, 2021         Notice of Request for Daily Transcript or Real Time Reporting of
                             Court Proceedings due.

                             If a daily transcript or real time reporting of court proceedings is
                             requested for trial or hearings, the party or parties making said request
                             shall file a notice with the Court.



                                               Page 2 of 6
Case 5:18-cv-00153-RWS-CMC Document 278 Filed 03/16/20 Page 3 of 6 PageID #: 3748




    January 11, 2021       Exchange Rebuttal Designations and Objections to Deposition
                           Testimony.

                           For rebuttal designations, cross examination line and page numbers
                           to be included.

                           In video depositions, each party is responsible for preparation of the
                           final edited video in accordance with their parties’ designations and
                           the Court’s rulings on objections.

    December 14, 2020      Exchange Pretrial Disclosures (Witness List, Deposition
                           Designations, and Exhibit List) by the Party with the Burden of
                           Proof.

                           Video and Stenographic Deposition Designation due. Each party who
                           proposes to offer deposition testimony shall serve a disclosure
                           identifying the line and page numbers to be offered.

   October 23, 2020        Any Remaining Dispositive Motions due from all parties and any
                           other motions that may require a hearing (including Daubert
    Court designated date  motions).
    – not flexible without
    good cause – Motion Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
    Required               Motions to extend page limits will only be granted in exceptional
                           circumstances. Exceptional circumstances require more than
                           agreement among the parties.

                           For each motion filed, the moving party shall provide the Court with
                           one (1) copy of the completed briefing (opening motion, response,
                           reply, and if applicable, surreply), excluding exhibits, in a three-ring
                           binder appropriately tabbed. All documents SHALL be double-sided
                           and must include the CM/ECF header. These copies shall be
                           delivered to Judge Craven’s chambers in Texarkana as soon as
                           briefing has completed.

                           Respond to Amended Pleadings

   October 16, 2020        Parties to Identify Rebuttal Trial Witnesses.

   October 9, 2020         Parties to Identify Trial Witnesses; Amend Pleadings.

                           It is not necessary to file a Motion for Leave to Amend before the
                           deadline to amend pleadings. It is necessary to file a Motion for Leave
                           to Amend after the deadline.

    September 25, 2020     Expert Discovery Deadline




                                             Page 3 of 6
Case 5:18-cv-00153-RWS-CMC Document 278 Filed 03/16/20 Page 4 of 6 PageID #: 3749




    August 28, 2020          Parties designate rebuttal expert witnesses, rebuttal expert witness
                             reports due. Refer to Local Rules for required information.

                             If, without agreement, a party serves a supplemental expert report after
                             the rebuttal expert report deadline has passed, the serving party must
                             file notice with the Court stating service has occurred and the reason
                             why a supplemental report is necessary under the circumstances.

    June 30, 2020            Fact Discovery Deadline

    June 30, 2020            Parties with burden of proof designate expert witnesses. Expert
                             witness reports due. Refer to Local Rules for required information.

    April 17, 2020           Document Production Deadline


    January 31, 2020         Adwords Data Production Deadline



          In the event that any of these dates fall on a weekend or Court holiday, the deadline is
   modified to be the next Court business day.

           The parties are directed to Local Rule CV-7(d), which provides in part that “[i]n the event
   a party fails to oppose a motion in the manner prescribed herein the Court will assume that the
   party has no opposition.”

           A party may request an oral hearing on a motion filed with the Court. Any such request
   shall be included in the text or in a footnote on the first page of the motion or any responsive
   pleading thereto. The Court does not hold telephonic hearings absent unusual circumstances.

                                         Other Limitations
   (a)    The following excuses will not warrant a continuance or justify a failure to comply with
          the discovery deadline:

          (i)     The fact that there are motions for summary judgment or motions to dismiss;
          (ii)    The fact that one or more of the attorneys is set for trial in another court on the same
                  day, unless the other setting was made prior to the date of this order or was made
                  as a special provision for the parties in the other case;
          (iii)   The failure to complete discovery prior to trial, unless the parties can demonstrate
                  that it was impossible to complete discovery despite their good faith effort to do so.

   (b)    Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on the
          DCO shall take the form of a motion to amend the DCO. The motion shall include a chart




                                               Page 4 of 6
Case 5:18-cv-00153-RWS-CMC Document 278 Filed 03/16/20 Page 5 of 6 PageID #: 3750




         in the format of the DCO that lists all of the remaining dates in one column (as above) and
         the proposed changes to each date in an additional adjacent column (if there is no change
         for a date the proposed date column should remain blank or indicate that it is unchanged).
         The motion to amend the DCO shall also include a proposed DCO in traditional two-
         column format that incorporates the requested changes and that also lists all remaining
         dates. In other words, the DCO in the proposed order should be complete such that one can
         clearly see all the remaining deadlines rather than needing to also refer to an earlier version
         of the DCO.
   (c)   Motions in Limine: Each side is limited to one (1) motion in limine addressing no more
         than ten (10) disputed issues. In addition, the parties may file a joint motion in limine
         addressing any agreed issues. The Court views motions in limine as appropriate for those
         things that, if mentioned in front of the jury before an evidentiary ruling can be made,
         would be so prejudicial that the Court could not alleviate the prejudice with an appropriate
         instruction. Rulings on motions in limine do not exclude evidence, but prohibit the party
         from offering the disputed testimony prior to obtaining an evidentiary ruling during trial.

   (d)   Exhibits: Each side is limited to designating 250 exhibits for trial absent a showing of good
         cause. The parties shall use the exhibit list sample form on Judge Schroeder’s website.

   (e)   Deposition Designations: Each side is limited to designating no more than ten (10) hours
         of deposition testimony for use at trial absent a showing of good cause. As trial approaches,
         if either side needs to designate more than ten (10) hours, the party may file a motion for
         leave and show good cause. All depositions to be read into evidence as part of the parties’
         case-in-chief shall be EDITED so as to exclude all unnecessary, repetitious, and irrelevant
         testimony; ONLY those portions which are relevant to the issues in controversy shall be
         read into evidence.

   (f)   Witness Lists: The parties shall use the witness list sample form on Judge Schroeder’s
         website.

         ORDER REGARDING EXHIBITS, EXHIBIT LISTS AND WITNESS LISTS:
   A.    On the first day of trial, each party is required to have on hand the following:
         (1)    One copy of their respective original exhibits. Each exhibit shall be properly labeled
                with the following information: Identified as either Plaintiff’s or Defendant’s
                Exhibit, the Exhibit Number and the Case Number.
         (2)    Three (3) hard copies of their exhibit list and witness list. The Court’s preferred
                format for Exhibit and Witness Lists are available on Judge Schroeder’s website.
         (3)    One (1) copy of all exhibits on disk(s), USB Flash Drive(s), or portable hard
                drive(s). This shall be tendered to the Courtroom Deputy at the beginning of trial.

   B.    The parties shall follow the process below to admit exhibits.




                                              Page 5 of 6
    Case 5:18-cv-00153-RWS-CMC Document 278 Filed 03/16/20 Page 6 of 6 PageID #: 3751

         (1) On the first day of trial, each party shall tender a preadmitted list of exhibits it plans to admit into
             evidence. This list shall include all exhibits which are NOT objected to or to which the Court has
             already overruled an objection. To the extent there are exhibits with outstanding objections for
             which the parties need a ruling from the Court, those exhibits should be separately included on
             the list and designated accordingly to reflect a pending objection. Parties shall entitle the list
             “[Plaintiff’s/Defendant’s] List of Preadmitted Exhibits.” If, during the course of the day’s
             testimony, a party wishes to offer an objected exhibit into evidence, the party may move for
             admission at the time it wishes to use that exhibit with a witness. The Court will then hear the
             opposing party’s objection and will rule on the objection at that time.

         (2) On each subsequent day of trial, the Court will commence by formally admitting all of the exhibits
             that were either unobjected to or allowed over objection and used during the previous day’s trial.
             The Court will ask for these exhibits to be read into the record and formally admitted into evidence
             at the beginning of that trial day. These will be the exhibits deemed admitted at trial. The parties
             shall keep a separate running list of all exhibits admitted throughout the course of trial.

         (3) At the conclusion of evidence, each party shall read into the record any exhibit that was used but
             not previously admitted during the course of trial and then tender its final list of every admitted
             exhibit, entitled “[Plaintiff’s/Defendant’s] Final List of All Admitted Exhibits.” To the extent
             there are exhibits that were not admitted during the course of trial, but for which there is
             agreement that they should be provided to the jury, the parties must inform the Court of those
             exhibits at the conclusion of evidence. The Court will then determine whether those exhibits will
             be allowed into the jury room for deliberations.
    C.   At the conclusion of evidence, each party shall be responsible for pulling those exhibits
         admitted at trial and shall tender those to the Courtroom Deputy, who will verify the exhibits and
.        tender them to the jury for their deliberations. One representative from each side shall meet with the
         Courtroom Deputy to verify the exhibit list.
    D.   At the conclusion of trial, all boxes of exhibits shall be returned to the respective parties and the
         parties are instructed to remove these exhibits from the courtroom.

    E.   Within five business days of the conclusion of trial, each party shall submit to the Courtroom
         Deputy:
         (1)    A Final Exhibit List of Exhibits Admitted During Trial in Word format.
         (2)    CD(s) containing admitted unsealed trial exhibits in PDF format. If the Court ordered any
                exhibits sealed during trial, the Sealed Exhibits shall be submitted on a separate CD. If
                tangible or over-sized exhibits were admitted, such exhibits shall be substituted with a
                photograph in PDF format.
         (3)    A disk containing the transcripts of Video Depositions played during trial, along with a
                copy of the actual video deposition.

         SIGNED this 16th day of March, 2020.




                                                        ____________________________________
                                                        CAROLINE M. CRAVEN
                                                        UNITED STATES MAGISTRATE JUDGE


                                                    Page 6 of 6
